Citation Nr: 1739074	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to September 9, 2011, for the grant of nonservice-connected pension with aid and attendance benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 1981 and from March 1982 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Seattle, Washington currently has jurisdiction of this matter.


FINDINGS OF FACT

1.  The Veteran became permanently and totally disabled on April 13, 2011, following an accident in his home that was not the result of his own willful misconduct.

2.  The Veteran was hospitalized from April 13, 2011, until June 14, 2011.  During this period, his disability was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled.

3.  On September 9, 2011, the Veteran filed a claim for a retroactive award of nonservice-connected pension benefits, including benefits for aid and attendance.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 13, 2011, for the grant of entitlement to nonservice-connected pension with aid and attendance benefits have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.3(a), 3.102, 3.301(c)(2), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Because the claim is being granted, the Board need not discuss VA's compliance with the duties to notify and assist.

Merits

The Veteran asserts that he is entitled to an effective date of April 13, 2011, for the grant of entitlement to nonservice-connected pension with aid and attendance benefits.  The Board agrees.

The Veteran was injured in an accident that occurred on or about April 13, 2011.  He had an accident in his home early in the morning of April 13, 2011, or late the previous night.  After being discovered by his wife in a severely injured condition, he was taken to a private hospital emergency room for treatment.  He was admitted to that hospital and was diagnosed with severe injuries including severe spinal cord injuries which caused incomplete quadriplegia.  See April 2011 Private Hospital Discharge Summary.  He remained at that facility until April 22, 2011.  Id.  On April 22, 2011, he was transferred from the initial private hospital to another private hospital where he remained until June 14, 2011.  See June 2011 Private Hospital Discharge Summary (including a final diagnosis of Central Cord Syndrome with central spasticity, neuropathic pain, musculoskeletal pain in the shoulders, impairment of mobility, and impairment of activities of daily living).  At that point, he was transferred to a VA facility.

The Veteran filed a claim for retroactive benefits on September 9, 2011.  See September 2011 Letter from Representatives (noting the April 13 fall resulting in "tetraplegia" and specifically requesting a retroactive effective date for the award of a nonservice-connected pension with aid and attendance benefits).

The regulations governing the award of an effective date for disability pension benefits provides:

If, within one year from the date on which the veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran. While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.

38 C.F.R. § 3.400(b)(1)(ii)(B).

The emergency room notes and other medical evidence of record establish that the Veteran's injuries rendered him permanently and totally disabled beginning April 13, 2011, when he was injured.  As the above summary indicates, he was continuously hospitalized for approximately two months.  Under the regulations, "extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim."  Id.  Moreover, the medical records show incomplete quadriplegia (tetraplegia) which, the Board finds, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date (April 13, 2011) on which the Veteran became permanently and totally disabled.  Consequently, absent "willful misconduct", the Veteran is entitled to an effective date of April 13, 2011, for the award of aid and attendance benefits.

The RO denied the claim of entitlement to an earlier effective date based, in part, on alleged willful misconduct consisting of drinking alcoholic beverages.  The RO relied on an emergency room note documenting that the Veteran had been using alcohol the night of the accident.  See October 2013 Statement of the Case (citing the emergency room record and concluding that "it is unclear if the fall was due to your own willful misconduct"); see also April 2011 Private Emergency Room Note ("This...50-year-old male describes that he was drinking last night, when he fell down in the laundry room."; "Alcohol was detected at 0.14.").

Under the regulations, "[w]illful misconduct means an act involving conscious wrongdoing or known prohibited action" and it "will not be determinative unless it is the proximate cause of injury, disease or death."  38 C.F.R. § 3.1(n).  The regulations provide specific guidance for determining whether the drinking of alcoholic beverages constitutes willful misconduct:

The simple drinking of alcoholic beverage is not of itself willful misconduct....If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 

38 C.F.R. § 3.301(c)(2); see also VA's Adjudication Procedure Manual M21-1, III.v.1.D.2.a. ("Willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication.").

The particular circumstances of the accident which caused the Veteran's disability are not known.  The only information contained in the record that raises the possibility that alcohol contributed to the accident is the Veteran's statement to a nurse that he had been drinking and the laboratory reports noting elevated blood alcohol levels.  However, the precise nature of the accident is not clear and there are no medical opinions or other evidence which establish that, but for the Veteran's intoxicated state, the accident would not have occurred.  VA's Adjudication Procedure Manual M21-1, III.v.1.D.2.b ("Exercise care to guard against findings of willful misconduct on the basis of inconclusive evidence.  An adverse determination requires that there must be excessive indulgence as the proximate cause of the disability or death in question.").  As the October 2013 Statement of the Case concedes (and the Board agrees), the evidence "is unclear" regarding whether the in-home accident was due in any way to the Veteran's intoxication.  

The evidence in this case is in contrast to others where the evidence was sufficient to find willful misconduct based on elevated blood alcohol levels.  See, e.g., Forshey v. West, 12 Vet. App. 71, 75 (Vet. App. 1998) (citing M21-1in finding the Board's finding of willful conduct was not based on inconclusive evidence in a case involving elevated blood alcohol and a motorcycle accident).  In Forshey, as in most cases involving alcohol-based willful misconduct, the veteran chose to drive a motorized vehicle while inebriated which is both illegal and a task that an intoxicated person is mentally and physically unable to unqualified to undertake.  Here, the Veteran was in his own home and there is no evidence he was engaged in any particularly perilous activity.  Moreover, in Forshey, for example, there was evidence that the motorcycle accident occurred on a clear day with no evidence that obstructions or mechanical failure caused or contributed to the accident, i.e., the circumstances indicated that the veteran would not have had an accident but for the mental and physical deficiencies caused by that veteran's inebriation.

The Veteran is entitled to the benefit of every reasonable doubt.  While there is evidence that the Veteran drank alcohol, the evidence is inconclusive regarding whether the Veteran's alcohol consumption had any impact on, much less whether it was the proximate cause of, the accident in which the Veteran was injured.  Any such finding requires too many inferences to meet the evidentiary standards applicable in this matter.  Consequently, the evidence is insufficient to find that the Veteran's disability is the result of willful misconduct.

The evidence is at least in equipoise regarding each element of the Veteran's claim of entitlement to an earlier effective date.  Gilbert, 1 Vet.App. at 53-56.  The Veteran is entitled to an effective date of April 13, 2011, for the grant of nonservice-connected pension with aid and attendance benefits.
 

ORDER

Entitlement to an effective date of April 13, 2011, for the grant of entitlement to nonservice-connected pension with aid and attendance benefits is granted, subject to controlling regulations governing the payment of monetary awards



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


